      Case 1:10-cv-24620-DLG Document 6 Entered on FLSD Docket 08/25/2021 Page 1 of 2

                                       UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF FLORIDA

       Angela E. Noble                                                                                         400 North Miami Avenue, Room 8N09
Court Administrator · Clerk of Court                                                                                     Miami, Florida 33128-7716
                                                                                                                              (305) 523-5100



                                                                August 13, 2021



         Thierry Olivier Desmet, Esq.
         Robert Levenson, Esq.
         U.S. Securities & Exchange Commission
         801 Brickell Avenue, Suite 1800
         Miami, FL 33131-4901

                   Re: SEC v. Alcatel-Lucent, S.A.: Case No. 1:10-CV-24620-DLG

         Dear Messrs. Desmet and Levenson:

                I have been contacted by Senior United States District Judge Donald L. Graham who
         presided over the above-referenced case.

                 Judge Graham advised me that it has been brought to his attention that while he presided over
         the case, from December 27, 2010 through December 29, 2010, he owned stock in Alcatel-Lucent,
         S.A. His ownership of stock neither affected nor impacted his decisions in this case. However, his
         stock ownership would have required recusal under the Code of Conduct for United States Judges,
         and thus, Judge Graham directed that I notify the parties of the conflict.

                 Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee, provides
         the following guidance for addressing disqualification that is not discovered until after a Judge has
         participated in a case:

                           [A] judge should disclose to the parties the facts bearing on
                           disqualification as soon as those facts are learned, even though that may
                           occur after entry of the decision. The parties may then determine what
                           relief they may seek and a court (without the disqualified judge) will
                           decide the legal consequence, if any, arising from the participation of the
                           disqualified judge in the entered decision.

                Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals oral
         argument, the Committee explained “[s]imilar considerations would apply when a judgment was
         entered in a district court by a judge and it is later learned that the judge was disqualified.”




            “It is our honor and duty to provide the support necessary to enable the Court as an institution to fulfill its constitutional,
                                         statutory, and societal responsibilities for all who seek Justice.”
Case 1:10-cv-24620-DLG Document 6 Entered on FLSD Docket 08/25/2021 Page 2 of 2




         With Advisory Opinion 71 in mind, you are invited to respond to Judge Graham’s disclosure
 of a conflict in this case. Should you wish to respond, please submit your response on or before
 September 13, 2021. Any response will be considered by another Judge of this Court without the
 participation of Judge Graham.

                                                             Sincerely,



                                                             Angela E. Noble
                                                             Court Administrator ∙ Clerk of Court




   “It is our honor and duty to provide the support necessary to enable the Court as an institution to fulfill its constitutional,
                                statutory, and societal responsibilities for all who seek Justice.”
